                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:20-CV-00710-FDW-DSC


                HAYWARD INDUSTRIES INC.,                        )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )                    ORDER
                                                                )
                BLUEWORKS CORPORATION et. al.,                  )
                                                                )
                                 Defendants.                    )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

              Affidavit[s] [for Michael R. Houston, Jami A. Gekas and Matthew D. Witsman]” (documents

              ##18-20) filed March 2, 2021. For the reasons set forth therein, the Motions will be granted.


                        All counsel are advised that local counsel must sign all documents submitted to the Court

              and as such are accountable for the substance of such submissions under Rule 11 of the Federal

              Rules of Civil Procedure.


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Frank D. Whitney.


                        SO ORDERED.


Signed: March 2, 2021




                        Case 3:20-cv-00710-FDW-DSC Document 21 Filed 03/02/21 Page 1 of 1
